Citation Nr: 1725006	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  13-01 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an effective date earlier than June 11, 2010, for the grant of service connection for coronary artery disease (CAD). 


REPRESENTATION

Appellant represented by:	Washington Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1960 to January 1964, from September 1965 to March 1969, and from March 1969 to November 1981, to include service in the Republic of Vietnam from March 1971 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which, inter alia, granted service connection for CAD and assigned a 60 percent rating effective June 11, 2010.  The Veteran timely appealed the effective date assigned.

In his January 2013 substantive appeal (VA Form 9), the Veteran requested to have a hearing before the Board in connection with his earlier effective date claim.  However, in an August 2014 correspondence, he withdrew his hearing request.  Accordingly, the hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2016).

The Board notes that, although the issue of entitlement to special monthly compensation (SMC) based on aid and attendance was certified (via a VA Form 8) to the Board, this claim is not on appeal, and the Board does not have jurisdiction over the matter.  In this regard, the Veteran submitted a notice of disagreement (NOD) with a May 2014 rating decision, which denied SMC based on aid and attendance; and a statement of the case (SOC) was issued in March 2015.  However, there is no document following the March 2015 SOC that can be construed as a substantive appeal in the evidence of record.  See 38 C.F.R. § 20.200 (2016) (an appeal consists of a timely filed NOD and, after an SOC has been furnished, a timely filed substantive appeal).  Moreover, certification is used for administrative purposes and does not confer or deprive the Board of jurisdiction over an issue.  See 38 C.F.R. § 19.35 (2016).

The Board further notes that the issue of entitlement to service connection for residuals of a stroke has been raised by the record in a July 2014 VA treatment note, but has not been adjudicated by the agency of original jurisdiction (AOJ).  In addition, the Board finds that in the circumstances of this case, this document also raises the issue of SMC based on aid and attendance.  As such, both issues are referred to the AOJ for appropriate action, to include providing the Veteran with any necessary claims forms.  See 38 C.F.R. § 3.150(a) (2016) (providing for furnishing of appropriate application form upon request for VA benefits); 38 C.F.R. § 19.9(b) (2016) (continuing to provide for Board referral of unadjudicated claims).


FINDINGS OF FACT

1.  A November 2010 rating decision awarded service connection for CAD (as a disease presumptively related to herbicide exposure) effective June 11, 2010, the date of claim for service connection for CAD.

2.  The Veteran was diagnosed with CAD prior to June 11, 2010.

3.  No communication was received prior to June 11, 2010, that could be interpreted as an informal or formal claim for service connection for CAD.


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier than June 11, 2010, for the grant of service connection for CAD, are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.159, 3.114, 3.400, 3.816 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met in this case.  As mentioned above, the claim on appeal arises from the Veteran's disagreement with the effective date assigned in connection with the grant of service connection for CAD.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).  Consequently, further discussion of the VCAA's notification requirements with regard to this claim is unnecessary.

In addition, VA fulfilled its duty to assist the Veteran with regard to the claim on appeal in obtaining any identified and available evidence needed to substantiate the claim, and there is no evidence that there are any outstanding, relevant records that have not yet been requested.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The Board will therefore proceed to the merits of the claim being decided herein.

II.  Analysis

The Veteran seeks an effective date earlier than June 11, 2010, for the award of service connection for CAD.  More specifically, he contends that the effective date at issue should be prior to the Veteran's retirement from service, which was in November 1981.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Except as otherwise provided, the effective date of an evaluation and an award of compensation will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  The words "claim" and "application" are defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  "Date of receipt" generally means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r).  Any communication or action indicating an intent to apply for a benefit may be considered an informal claim.  38 C.F.R. § 3.155.

With respect to earlier effective date claims for diseases presumed to be caused by herbicide exposure, VA has issued special regulations.  See 38 C.F.R. § 3.816; see also Nehmer v. Veterans Admin. of the Gov't of the U.S., 284 F.3d 1158 (9th Cir. 2002), aff'd sub nom., Nehmer v. U.S. Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal. 1999) and 712 F. Supp. 1404 (N.D. Cal. 1989).  In this context, a Nehmer class member is identified as a Vietnam Veteran who has a covered herbicide-related disease.  38 C.F.R. § 3.816(b)(1)(i).  The term "covered herbicide disease" includes ischemic heart disease, which also includes CAD.  38 C.F.R. § 3.816(b)(2)(i). 

These regulations provide for situations where the effective date can be earlier than the date of the liberalizing law, assuming a "Nehmer class member" has been granted compensation from a covered herbicide disease.  Either (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985, and May 3, 1989; or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989, and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease.  The effective date of the regulation which added ischemic heart disease, including CAD, as a disease presumptively due to in-service exposure to herbicides is August 31, 2010.  In these situations, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose, except as otherwise provided in 38 C.F.R. § 3.816(c)(3) (paragraph (c)(3) applies to claims filed within one year from the date of separation from service).  38 C.F.R. § 3.816(c)(1), (c)(2).  If neither circumstance exists, the effective date of the award shall be determined in accordance with either 38 C.F.R. § 3.114 or § 3.400.  See 38 C.F.R. § 3.816(c)(4).

Pursuant to the Nehmer May 1991 Stipulation and Order, awards of disability compensation may, in some circumstances, be made effective retroactive to the date of an earlier claim that was filed or denied before such regulations were issued.  See 66 Fed. Reg. 23166, 23167 (May 8, 2001).  Relevant to the Veteran's claim, a Nehmer class member can receive the effective date of an unrelated earlier claim if evidence of the covered condition is submitted in the course of the appeal for the unrelated claim.  See Veterans Benefits Administration's Revised Training Letter 10-04 at 19 (Feb. 10, 2011).  Specifically, if at the time of a prior decision on any compensation claim, VA had medical evidence containing a diagnosis of a now-covered condition (e.g., ischemic heart disease, to include CAD), then the condition is considered to have been part of the previously denied claim.  See id.  However, the training letter explicitly noted that medical records alone do not constitute a claim for Nehmer purposes.  See id.  The Board notes that during the pendency of the appeal, all VA Fast and Training Letters, including the training letter cited above, were rescinded and summaries incorporated into VA's Adjudication Manual, M21-1.  However, the manual currently contains provisions similar to those in the training letter cited above.  See M21-1, IV.ii.2.C.4.d. (updated June 2, 2017).  

In this case, the Veteran is a Nehmer class member as he is a Vietnam Veteran with a covered herbicide disease, i.e., CAD.  In a November 2010 rating decision, he was awarded service connection for CAD, as a disease presumptively related to herbicide exposure.  In connection with this award, he had filed a claim for service connection for an ischemic heart disease on June 11, 2010.  This was his first claim for compensation benefits for an ischemic heart disease.  Prior to June 11, 2010, there were no communications in the claims file that could be reasonably viewed as a claim for compensation for an ischemic heart disease.  

The medical evidence in the claims file indicates that the Veteran had CAD prior to June 11, 2010.  In this regard, VA treatment notes contain a reference to congestive heart failure in September 2008 and show that the Veteran underwent a heart catheterization in November 2008 and was thereafter diagnosed with single vessel coronary disease.  However, the Board notes that the mere existence of medical evidence of a disorder does not establish an intent to seek service connection, or entitlement to an earlier effective date.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Rather, a formal or informal claim must be filed in order for any type of benefit to accrue or be paid, and a claim for service connection must indicate an intent to apply for that benefit.  See 38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. §§ 3.151(a), 3.155(a) (2016); Jones v. West, 136 F.3d. 1296, 1299 (Fed. Cir. 1998). 

Based on the foregoing, the effective date will be the later of the date of claim or the date the disability arose.  See 38 C.F.R. § 3.816(c)(2).  In the present case, the date the Veteran's claim was received, June 11, 2010, is later than the date the disability arose.  Therefore, the earliest possible effective date for the award of service connection for CAD is June 11, 2010.  Accordingly, an effective date earlier than June 11, 2010, for CAD, is not warranted.

Moreover, the Board notes that although the Veteran filed compensation claims for several unrelated disabilities prior to June 11, 2010.  However, at those times, which were prior to 2008, the claims file did not include evidence that the Veteran had a diagnosis of CAD or any other ischemic heart disease.  The medical evidence of a diagnosis of CAD was received in connection with the claim of service connection that was received on June 11, 2010.  Accordingly, the May 1991 Stipulation and Order discussed above, is not applicable here.  In addition, 38 C.F.R. § 3.157(b) (prior to March 24, 2015) is not for application because a claim for pension or compensation relating to heart disease had not been allowed or disallowed for the reason that the service connected disability was not compensable in degree.

Based on the foregoing, the claim for an effective date earlier than June 11, 2010, for the grant of service connection for CAD, must be denied.  In reaching this conclusion, the benefit of the doubt doctrine was considered.  However, as a preponderance of the evidence is against the claim, this doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



ORDER

Entitlement to an effective date earlier than June 11, 2010, for the grant of service connection for CAD, is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


